Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 1 of 39




                                                                   YR

                                                          Aug 19, 2019

                                                                     Miami
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 2 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 3 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 4 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 5 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 6 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 7 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 8 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 9 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 10 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 11 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 12 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 13 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 14 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 15 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 16 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 17 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 18 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 19 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 20 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 21 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 22 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 23 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 24 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 25 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 26 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 27 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 28 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 29 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 30 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 31 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 32 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 33 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 34 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 35 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 36 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 37 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 38 of 39
Case 1:19-tp-20053-DPG Document 1 Entered on FLSD Docket 08/19/2019 Page 39 of 39
